Title: From Benjamin Franklin to [La Rochefoucauld], [18 December? 1777]
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


Passy, Thursday [December 18?, 1777]
I return the Letters, having in one mark’d with Crayon the Parts I think of most Importance; and in the other with Ink the Parts that ought not to be translated. Perhaps Abridgements would be better than Translations. I leave them to your Judgement. I am with the greatest Respect your Grace’s most obedient humble Servant
BF
